Citation Nr: 1511459	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2014.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination as to headaches was conducted in June 2010.  The examination report, which was prepared in July 2010, diagnoses the Veteran with tension headaches, and notes that the Veteran's "headache is most likely caused by, or the result of tension, and is psychosomatic in origin.  Symptoms are reported to have begun during military service.  However, no specific event or stresses were described in the medical history that were thought to be the cause...His headaches were felt to be psychosomatic in origin at that time."  The examination report did not contain a clear conclusion, but a July 2010 supplemental note associated with the paperless record opines that the Veteran's headaches are "not due to, caused by, the result of, or a continuation of the service headaches, since all the medical information supports a psychosomatic condition.  There seems to be an overwhelming consensus that the headaches were perceived."  The supplementary conclusion and the rationale contained in the examination report are thus at odds with each other.  While the examination report indicates that the current headache condition is psychosomatic in origin as it is the result of tension, the supplementary conclusion opines that the current headache condition is not related to the headaches in service because the in-service headaches were the result of a psychosomatic condition.  Upon remand, a supplemental opinion should be obtained that provides a clear conclusion supported by rationale.  

The AOJ has denied the Veteran's claims of service connection for hearing loss and tinnitus based on a lack of complaint of hearing loss or tinnitus in the Veteran's VA treatment records.  Although the Veteran's April 2014 hearing testimony indicates that he participated in some audiological evaluation, his memory of this event was unclear, and the record reflects that the Veteran has not been afforded a VA audiological examination.  The Veteran is competent to report tinnitus and to report the symptom of difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Veteran has presented competent lay evidence of symptoms of current disabilities, and has alleged an association with service in that he testified that he believes his hearing loss and tinnitus are the result of hearing planes land and take off during service.  Therefore, VA is obliged to provide a medical examination.  See McLendon v Nicholson, 20 Vet. App. 79 (2006).  An audiological examination should be scheduled upon remand.  

The claims folder should also be updated to include VA treatment records compiled since March 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Durham, North Carolina and all associated outpatient clinics including the Morehead City Community-Based Outpatient Clinic, dated from March 1, 2010 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an examination with an appropriate examiner.  After reviewing the claims file, the examiner is asked to provide an opinion as to:

i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hearing loss that is caused by or related to his military service; and

ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has tinnitus that is caused by or related to his military service.

A complete rationale must be provided for all opinions expressed.   

3.  Thereafter, forward the claims file, including this remand, to an appropriate VA clinician for a supplemental opinion as to the etiology of the Veteran's headache condition.  After reviewing the record, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache condition is caused by or related to his military service.  

The clinician's opinion must be supported by a complete rationale.  The clinician is advised that the Veteran has reported experiencing headaches since service.  The clinician is also asked to reconcile his or her findings with the July 2010 examination report that the Veteran's current headaches are most likely the result of tension and psychosomatic in origin, as well as the service treatment records indicating that the Veteran's in-service headaches were also suspected to be psychosomatic in origin.  

If the VA clinician feels that an additional examination is necessary to provide the requested opinion, then such an examination should be scheduled.  

4.  After completing the above and undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




